Citation Nr: 0533226	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  04-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to Agent Orange herbicides.  

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Pappas, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to May 
1971.  He also had periods of inactive service in the Army 
Reserve, Air Force Reserve, and Army National Guard from 
January 1982 to August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
based upon the appeal of an August 2003 rating decision of 
the St. Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for diabetes mellitus and 
entitlement to service connection for gout.  

In October 2005, the veteran appeared at the RO for a Video 
Conference Board hearing before the undersigned Veterans Law 
Judge situated in Washington, D.C.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues 
considered herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to his claims and the evidence 
necessary to substantiate his claims.

2.  The veteran had no verified service in the Republic of 
Vietnam during the Vietnam War era, nor does the evidence 
show his exposure to Agent Orange or other herbicide during 
his period of service.

3.  Evidence of diabetes mellitus was not shown in service, 
and no probative and competent medical evidence has been 
received which links or relates diabetes mellitus to the 
veteran's period of active service.

4.  Evidence of gout was not shown in active service, and no 
probative and competent medical evidence has been received 
which links or relates gout to the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).

2.  Gout was not incurred in or aggravated by service, is not 
shown to be related to a disease or injury of service origin, 
and such may not be presumed to have been so incurred 
including as secondary to Agent Orange herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 


Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that VA 
has provided the veteran with a copy of the August 2003 
rating decision; March 2004 statement of the case; May 2004 
supplemental statement of the case; and November 2004 
supplemental statement of the case; which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  In a letter from the RO dated in March 
2003, the veteran was provided with additional notice 
regarding the evidence needed to succeed in his claim and the 
relevant provisions of the VCAA.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) decided Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  The notice provided 
to the veteran in this case was given prior to the first AOJ 
adjudication of the claim.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices.  
Therefore, there has been substantial compliance with 
Pelegrini II and to decide the appeal would not be 
prejudicial error to the veteran.

The Board also acknowledges that the various notices to the 
veteran contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2005).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
or attempted to obtain the veteran's treatment records as 
they were identified by the veteran.  Further, the veteran's 
personnel records were obtained and the service department 
was contacted in an effort to explore whether he served in 
the Republic of Vietnam or could otherwise have been exposed 
to Agent Orange or other herbicides.  Neither the veteran nor 
his representative have given any indication that there are 
additional treatment records that would provide greater 
insight into the origin of the veteran's disabilities at 
issue than is already of record.  In a statement submitted in 
February 2005, the veteran's representative requested that 
"travel order records" be obtained for the veteran in an 
effort to prove that the veteran had landed in Vietnam as he 
had alleged.  The Board notes, however, that the veteran's 
complete personnel records for the period of time when the 
veteran is alleged to have reported to Vietnam were requested 
and are of record.  Given that these records contain the 
veteran's complete history of duty stations during his period 
of service, including presumably any travel thereto, these 
records would be the only such evidence of travel or travel 
orders that would be available.  

Consequently, it does not appear that there are any 
additional pertinent treatment records or personnel records 
to be requested or obtained.  Any question regarding 
notification of the veteran of what evidence he was required 
to provide and what evidence VA would attempt to obtain has 
essentially been rendered moot by virtue of the fact that 
there is no indication of pertinent treatment other than that 
provided by VA, the record of which has already been 
obtained.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Additionally, it is noted that the veteran has not been 
provided with a current VA examination.  The Board notes, 
however, that under the VCAA, a VA examination is generally 
required when the evidence of record is not sufficient to 
fairly decide a claim.  38 U.S.C.A. § 5103A.  Specifically, 
an examination would be required when there is evidence of a 
disease or injury in service and evidence of a current 
disorder that could possibly be related to that disease or 
injury.  In this case, while there is evidence of current 
diabetes mellitus as well as gout, there is no evidence of a 
disease or injury in service, and the veteran does not argue 
otherwise.  It is the veteran's contention that his current 
disorders are related to his exposure to Agent Orange 
herbicides in service.  Such exposure has not been shown.  
Under these circumstances, any opinion that could be obtained 
from a VA examination would be based upon the history 
provided by the veteran, and as such, of limited probative 
value, if any.  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  Having determined that the duty to notify 
and the duty to assist have been satisfied, the Board turns 
to an evaluation of the veteran's claims on the merits.  

Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

In addition, a disability which is proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury shall be service connected.  38 C.F.R. § 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439 (1995).

Special Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) (2005) will be considered to have been incurred in 
or aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116 
(West 2002); 38 C.F.R. § 3.307(a) (2005).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; prostate cancer, chronic lymphocytic 
leukemia, porphyria cutanea tarda; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e) 
(2005).  Note 2 states that  for purposes of this section, 
the term acute and subacute peripheral 


neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.

The diseases listed at 38 C.F.R. § 3.309(e) (2005) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2005).  

Notwithstanding the foregoing, the CAFC has determined that 
an appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The veteran contends that his current diabetes mellitus is 
related to his exposure to Agent Orange herbicides during 
service.  He also claims that his gout is secondary to his 
diabetes mellitus and should be service connected on that 
basis.  At his hearing before the Board in October 2005, the 
veteran also advanced in the alternative the theory that his 
gout was directly incurred during service.  

The veteran served on active duty from October 1963 to May 
1971 in the United States Air Force.  The veteran's 
occupational specialty was that of a flight line systems 
specialist.  A careful review of the veteran's DD Form 214, 
and his complete service personnel file fails to disclose any 
evidence that would substantiate either service in Vietnam or 
any type of service that would include occupational exposure 
to Agent Orange or any other herbicide.  

Although the veteran's DD Form 214 does show the veteran's 
receipt of the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal, the receipt 


of these medals during the Vietnam War era is not conclusive 
evidence of service in the Republic of Vietnam.  Indeed, the 
veteran's personnel records reflect isolated foreign service 
at Utapao Royal Thai Naval Air Station in Thailand during the 
Vietnam War era.  As noted above, the RO contacted the 
service department for purposes of determining any Vietnam 
service, but the service department was unable to determine 
whether or not the veteran had in-country service in the 
Republic of Vietnam.  

During the course of this appeal, the veteran has advanced 
several allegations regarding his service in the Republic of 
Vietnam and his potential exposure to Agent Orange during his 
work on the flight line at Utapao Air Base in Thailand.  When 
the veteran initially filed his claim for pension benefits in 
June 2001, he indicated that he had served two tours of duty 
in Vietnam between 1967 and 1970 during the Vietnam War era.  
When the veteran filed the current claim for service 
connection, however, he claimed that he had worked on 
aircraft that were rigged for defoliant spraying, and that on 
four different occasions he was sent to "Tan sanute airbase 
in Saigon [Vietnam] to work on aircraft."  In March 2003, 
the veteran filed a statement in support of his claim that 
included a completely different allegation regarding his 
potential service in Vietnam and exposure to Agent Orange.  
In that statement, the veteran did not allege working in 
Vietnam, but indicated instead that during his first tour in 
Thailand, he arrived there via a stop in Vietnam to change 
planes.  He further alleged that although he generally worked 
on B-52 bombers and KC-135 refuelers, on approximately four 
occasions, he assisted in working on cargo aircraft rigged 
for defoliant spraying.  Finally, at his hearing before the 
Board in October 2005, the veteran again advanced the 
allegation that he had landed in the Republic of Vietnam 
aboard a commercial aircraft to transfer aircraft enroute to 
Thailand.  He further alleged that he had worked on many 
types of aircraft that flew over the Republic of Vietnam, and 
assisted in working on aircraft equipped with defoliant 
spraying mechanisms.  Unfortunately, the veteran's service 
personnel records contradict these allegations, and despite 
being requested to do so, the veteran has provided no 
evidence, such as "buddy statements" or other documentation 
that could corroborate them.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's own statement, concerning 
his service in the Republic of Vietnam.  The veteran's 
statements concerning service in-country were made decades 
after service, provided several distinct and contradictory 
scenarios, and smacks of self interest, in that the objective 
evidence of record fails to show Vietnam service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) [the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence].  The 
Board finds the veteran's statements to be lacking in 
credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because 
the veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

As neither the required service in Vietnam nor other exposure 
to Agent Orange herbicides has been shown, service connection 
for diabetes mellitus based upon presumed or actual exposure 
to herbicides must be denied.  See 38 U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that either of the claimed disabilities are 
related to service.  In this case, however, no competent 
medical evidence or opinion has been entered into the record 
which links or relates either of the veteran's disabilities 
at issue to his period of active service.  

The following essential facts are clearly established by the 
available evidence.  The veteran's service medical records 
fail to show complaints, treatment, or diagnosis of either 
diabetes mellitus or gout.  

Treatment records from a private medical clinic from October 
2002 show the initial suspicion and subsequent diagnosis of 
diabetes mellitus.  There are no medical statements or 
opinions of record that relate the veteran's diabetes 
mellitus to service or to a disease or injury of service 
origin.  

Private treatment records dated in May 1993 show initial 
complaints of swelling and pain in the foot, and the initial 
suspicion and subsequent diagnosis of gout.  There are no 
medical statements or opinions of record that relate the 
veteran's gout to service or to a disease or injury of 
service origin.  

In application of the facts to a Hickson analysis, it is 
noted that medical evidence includes the diagnoses of 
diabetes mellitus and gout.  Although more recent VA Medical 
Center (VAMC) treatment records dated in July 2004, appear to 
refute the gout diagnosis, for the purpose of analysis it may 
be conceded that Hickson element (1) has therefore been 
satisfied with respect to these disorders.  

On the other hand, Hickson element (2) is not satisfied 
since, as noted above, there is no evidence of in-service 
exposure to herbicides and no evidence of complaints, 
treatment, or diagnosis of the disorders at issue in service.  
It is noted in this regard with respect to the claim of 
service connection for gout that the veteran was in the Army 
National Guard in 1993 when the diagnosis of gout was first 
made.  

As to Hickson element (3), in this case, there is no 
competent medical evidence or opinion that has been entered 
into the record which links or relates either of the 
veteran's claimed disorders to his period of active service.  
In that regard, although the medical records show a diagnosis 
of gout during the period of time when the veteran was in the 
Army National Guard, there is no evidence showing a diagnosis 
of gout during active service or active duty for training as 
is required for disabilities resulting from illness.  

The only opinion which purports to make such a connection is 
that of the veteran himself.  It is noted that the CAVC has 
held that lay persons, such as the veteran, are not competent 
to offer opinions that require medical knowledge, such as the 


diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In short, although it may be conceded for the purpose of 
analysis there are current diagnoses of diabetes mellitus and 
gout, there is no medical evidence of a nexus between the 
veteran's service and any current diabetes or related 
disorder including gout.  To the contrary, the medical 
evidence shows that diabetes mellitus was not shown upon 
examination for many years following service, and has never 
been attributed to service.  The initial diagnosis of 
diabetes mellitus did not occur until approximately 2002, 
almost 31 years following the veteran's active service.  

Following a review of the veteran's claims folder, the Board 
finds no instance in which a medical professional has 
concluded or even suggested that the veteran's diabetes 
mellitus or gout are related to or aggravated by military 
service or Agent Orange.  Accordingly, Hickson element (3) 
has not been met and service connection cannot be granted as 
to the claimed disorders.

As a basis has not been established for a grant of service 
connection for diabetes mellitus, service connection for gout 
as secondary to diabetes mellitus may also not be granted.  

Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for diabetes mellitus or gout, 
on a direct basis or presumptively as residual to herbicide 
exposure or, in the case of gout, as secondary to a service-
connected disorder.  Accordingly, there exists no basis upon 
which to predicate a grant of entitlement to service 
connection for the disorders at issue.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 
4.3 (2005).




ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to exposure to Agent Orange 
herbicides, is denied.  

Entitlement to service connection for gout is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


